Exhibit 10.13 GUARANTY This GUARANTY, dated as of (this “ Guaranty ”), is made by each of the undersigned (each a “ Guarantor ”, and collectively, the “ Guarantors ”), in favor of Hudson Bay Master Fund Ltd, in its capacity as collateral agent (in such capacity, the “ Collateral Agent ” as hereinafter further defined) for the “Buyers” party to the Securities Purchase Agreement (each as defined below). W I T N E S S E T H : WHEREAS, Helios and Matheson Analytics Inc., a Delaware corporation (the “ Company ”), and each party listed as a “ Buyer ” on the Schedule of Buyers attached thereto (collectively, the “ Buyers ”) are parties to the Securities Purchase Agreement, dated as of August , 2017 (as amended, restated, extended, replaced or otherwise modified from time to time, the “ Securities Purchase Agreement ”), pursuant to which the Company shall be required to sell, and the Buyers shall purchase or have the right to purchase, (i) the “Notes” issued pursuant thereto (as such Notes may be amended, modified, supplemented, extended, renewed, restated, replaced or otherwise modified from time to time in accordance with the terms thereof, collectively, the “ Notes ”) and (ii) the Warrants (as defined in the Securities Purchase Agreement); WHEREAS, the Securities Purchase Agreement requires that the Guarantors execute and deliver to the Collateral Agent, (i) a guaranty guaranteeing all of the obligations of the Company under the Securities Purchase Agreement, the Notes and the other Transaction Documents (as defined below); and (ii) a Security and Pledge Agreement, dated as of August , 2017, granting the Collateral Agent a lien on and security interest in all of their assets and properties (the “ Security Agreement ”); and WHEREAS, each Guarantor has determined that the execution, delivery and performance of this Guaranty directly benefits, and is in the best interest of, such Guarantor. NOW, THEREFORE, in consideration of the premises and the agreements herein and in order to induce the Buyers to perform under the Securities Purchase Agreement, each Guarantor hereby agrees with each Buyer as follows: SECTION 1.
